department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l u i l rrekkeeeekrerekrk rrekkeeeeekekaeeek attn a rrkkkeekekeererke legend system a state b plan x jedd biek jeddnddcdinincick jedioidoebie ink participating employer joo or ae ikikikikik edo ik th a ir jone ene icek jo ai krekrkerererer er jono obec ite inne ibik jono ikin jaded in herererer ere eee board m statute t regulations r plan y plan z system b board k statute w district c city d board r oct se tere ta kakkkiirkrarerarrkrer h fe l g employer n erhkkekerrer ere group b employees -rrrekrkerkekerrkrek statute h me rrrrererekreree dear krkekekerereeker this is in response to your letter dated date as supplemented by correspondence dated september date date and date submitted on your behalf by your authorized representative in which you request several rulings concerning the income_tax consequences of a transfer of assets pursuant to sec_72 and other sections of the internal_revenue_code the code in your letter dated date you withdrew your ruling_request number two pertaining to the qualified status of plan x and plan y and ruling_request number five pertaining to the pick up treatment of the group b employees’ contributions to plan x after the merger of plan y into plan x your remaining ruling requests have been renumbered as stated below the following facts and representations have been submitted on your behalf system a was established in and is an instrumentality of state b system a is governed by board m a board that is composed of sixteen members board m administers plan x you describe plan x as a cost-sharing multiple-employer defined_benefit_plan the governing provisions of plan x are the relevant section of statute t you represent that plan x also includes regulations r of system a you further represent that plan x meets the requirements for qualification under code sec_401 and qualifies as a governmental_plan within the meaning of code sec_414 plan x was expanded to include all state b school districts except those located in city d plan x received its most recent favorable determination_letter on date plan x was established for the benefit of employees of participating employers of state b as defined in statute t generally all employees who hold positions subject_to membership and whose salaries are paid_by a participating employer become members of plan x as a condition_of_employment plan x is a contributory plan and the member contributions assumed and paid_by a participating employer are treated as employer pick-up contributions under code sec_414 members and vested inactive members of plan x who have met the age and service_credit requirements for eligibility for a service retirement benefit or a reduced service benefit will upon written application and approval of board m receive the greater of the retirement benefit calculated under sec_24 or of plan x for which the member is eligible or the money purchase eee ee nernir o4 a retirement benefit which is actuarially determined and will be based upon the value on the effective date of retirement of the member contribution account and the matching employer contributions a member who terminates membership for any reason other than retirement or death and has not resumed membership may request a refund of all moneys credited to the member contribution account and payment of matching employer contributions a termination of membership is required for a member contribution account to be refunded and for matching employer contributions to be paid upon receipt of a refund all rights of membership and any future_benefits associated with a member contribution account and matching employer contributions are forfeited made to plan x are nonrefundable to a participating employer partial refunds are prohibited employer contributions plan z was established by state b law effective as of date for the benefit of employees of city d’s public schools as of date pursuant to statute w plan z was reconstituted as plan y for the benefit employees of city d and system b the group b employees system b is a body corporate organized and existing pursuant to statute w and is an instrumentality of district c employer n comprises district c and public charter schools in city d employer n maintains plan y plan y is a cost-sharing multiple-employer defined_benefit_plan that provides benefits to group b employees board r sponsors plan y system b is the administrator of plan y and board k is the trustees of plan y’s underlying trust board k consists of eleven members on date system b submitted a request for a determination_letter on the continued qualification of plan y as of the day prior to the effective date of the merger of plan y into plan x the governing provisions of plan y are statutorily promulgated by the state b legislature the plan document that relates to plan y is the relevant sections of statute w membership in plan y is mandatory for all employees group b employees the employer n contribution rate is dollar_figure percent of covered salary the group b employees’ contribution rare is percent of the member's gross covered salary you represent that employer n picks up the mandatory employee contributions under section dollar_figure of plan y and the pick up contributions are treated as employer contributions under code sec_414 you represent that plan y is qualified within the meaning of code sec_401 and is a governmental_plan as described in code sec_414 statute h was added to the state b revised code to provide that board m is empowered to negotiate and implement the merger of certain school district retirement systems created pursuant to statute w into system a statute h provides that the merger must be in accordance with specified sections of statute h pursuant to statute h system b entered into talks with system a to become the last school district in state b to affiliate with system a board m board k and board r have adopted resolutions conceptually approving the merger rekekrekrererreeeererer a ay d c ‘ ri the purpose of the merger agreement is to set forth the terns and conditions of the merger of plan y into plan x effective as of date in conformity with statute h and to provide for the funding of future retirement benefits of group b employees pursuant to the merger agreement the board_of trustees of plan y shall transfer by trustee-to-trustee transfer the assets of plan y to the plan x and board m on behalf of plan x shall accept such transfer of assets from plan y the plan y assets shall be free and clear of all liens and encumbrances unless otherwise agreed by system a that would prevent such assets from being transferred to plan x the trustee-to-trustee transfer shall be completed effective as of date and may be completed in one or more transactions as of the effective date of the proposed merger all assets liabilities and obligations of plan y shall become the assets liabilities and obligations of system a and plan x except as otherwise provided in the merger agreement the merger may not result in a subsidy by or between system b and system a or district no and system a system a plan x is to receive from system b and district no plan y assets sufficient to fund all liabilities determined pursuant to the merger agreement as of the merger date employer n will become an affiliated employer of system a plan x and shall be subject_to the laws and other rules relating to affiliated employers of system a plan x and any outstanding employer contributions for plan y shall be made to plan x and all employer and employee contributions of any participant in plan y shall be governed by the statutes and rules of system a plan x based on the above facts and representations the following rulings have been requested the trustee-to-trustee transfer of assets from plan y shall not be deemed to be an actual or constructive distribution to the group b employee of the amounts transferred and as a result shall not be subject_to taxation at the time of the transfer under sec_402 and sec_72 of the code amounts transferred from plan y including picked-up contributions shall retain their federal_income_tax purposes as employer and employee contributions as applicable for purposes of recovery_of investment_in_the_contract amounts transferred from plan y as employee contributions will not be treated as a separate contract for purposes of code sec_72 the amounts transferred from plan y shall not be treated for purposes of the limits on benefits_and_contributions under code sec_415 or sec_415 either as part of the annual benefits accrued under plan x or as annual_additions for the year of the transfer and further will not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of code sec_415 hrrereererererererer ao iy i o46 code sec_402 provides that except as otherwise provided in this section any amount actually distributed by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee under sec_72 relating to annuities code sec_72 provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an employee attains the age of or on account of one or more exceptions provided under code sec_72 code sec_401 provides that a_trust created or organized in the united_states and forming part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 are met sec_1_401-1 of the income_tax regulations the regulations provides in part that a pension_plan is an plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of code sec_401 if it permits an employee to withdraw any part of the employee’s accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if a participant’s interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in this case the board k on behalf of plan y plan proposes to transfer in a trustee-to-trustee transfer the assets of plan y to plan x both of which as assumed to be plans that satisfy the requirements for qualification under code sec_401 it has been represented that pursuant to statute h and the merger agreement the transferred amounts will not be distributed to nor made krekrkkkrererereereerere available to the group b employees but will instead be transferred directly from plan y to plan x you represent that no active group b employee will have the option of receiving any distributions as part of the transfer accordingly with respect to your first ruling_request we conclude that the trustee-to-trustee transfer of assets from plan y to plan x shall not be deemed to _ be an actual or constructive distribution to the group b employee of the amounts transferred and as a result shall not be subject_to taxation at the time of the transfer under code sec_402 and sec_72 the second ruling_request asks that the transferred from plan y including contributions that have been picked up by the employer will retain their character for federal_income_tax purposes as employer and employee contributions as applicable for purposes of recovery_of investment_in_the_contract and that amounts transferred from plan y as employee contributions will not be treated as a separate contract for purposes of sec_72 with respect to your second ruling_request revrul_67_213 provides that funds transferred directly from one qualified_plan to another qualified_plan are not considered as having been distributed to the participants in revrul_67_213 funds were transferred directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan because no distribution was considered to take place as a result of the transfer the transferred funds continue to be funds derived from employer contributions and did not constitute employee contributions in this case the transfer is being made directly from the trust of one qualified_plan plan y to the trust of another qualified_plan plan x since the funds are being transferred directly from one trust to the other the funds are not considered to be distributed to the participants for whom the transfers are made you have stated that group b employees’ mandatory_contributions to plan y are picked up and treated as employer contributions under code sec_414 to the extent the transferred funds are derived from employer contributions they continue to be funds derived from employer contributions and do not constitute employee contributions after the trustee-to-trustee transfer of assets from plan y to plan x to the extent that there are any after-tax member contributions that must be treated as investment_in_the_contract those are recovered by the member of system b plan y according to the rules of code sec_402 and sec_72 recovered under code sec_72 including the amounts transferred from plan y if upon termination of employment a member does not qualify or is not eligible for a pension the plan y member is entitled to a refund of his or her total accumulated_contributions balance you represent that plan y has not treated employee contributions as being made pursuant to a separate contract for purposes of code sec_72 and that plan if amember qualifies for a pension any after-tax contributions are kekekkekeekeererereekre f g x does not treat employee contributions as being made to a separate contract under sec_72 and therefore the taxation of such benefits including the amounts transferred from plan y is governed by the rules of code sec_402 and sec_72 you have further represented that system b plan y has maintained records necessary to track employer and employee contributions and pre-tax and post-tax amounts these records will be transferred to system a plan x which maintains an accounting system which will accept this transferred information system a plan x will then continue to track these amounts for the group b employees as system a does for all of its members as a result if any of these transferred amounts are eventually distributed in a lump sum from plan x they will be allocable to income under sec_72 and certain amounts will be includible in gross_income under sec_72 upon distribution to the extent provided for in sec_72 accordingly with respect to your second ruling_request we conclude that amounts transferred from plan y including picked-up contributions shail retain their federal_income_tax purposes as employer and employee contributions as applicable for recovery_of investment_in_the_contract and that amounts transferred from plan y as employee contributions will not be treated as a separate contract for purposes of code sec_72 your third ruling_request asks that the amounts transferred from plan y shall not for purposes of the limits on benefits_and_contributions under code sec_415 or sec_415 be treated either as part of the annual_benefit under plan x or an annual_additions for the year of the transfer and shall not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of sec_415 code sec_415 provides the limitations on annual_additions for defined contribution plans sec_415 provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure or b percent of the participant's_compensation with respect to ruling_request number three code sec_415 provides the limitation on annual benefits for defined benefit plans sec_415 provides in general that a participant's benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure or b percent of the participant’s average compensation_for his or her high_three_years sec_1 b iv of the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is hrikkkekhkerekee aire ooh o 4a g subject_to the limitations on contributions and other additions described in sec_1 of the regulations sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs code sec_415 provides special rules relating to the purchase of permissive service code sec_415 provides that if the employee make sec_1 or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if- a the requirements of such subsection b are met determined by treating the accrued_benefit derived from all such contributions as an annual_benefit for the purposes of subsection b or b the requirements of subsection c are met determined by treating all such contributions as annual_additions for the purposes of subsection c code sec_415 provides that the term permissive_service_credit means service_credit - i governmental_plan and iii which such participant may receive only by making a ii which such participant has not received under such pian x and plan y are assumed to be qualified_plans as described in code recognized by the governmental_plan for purposes of calculating a participant’s benefit under the plan voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit from one qualified_plan to another therefore as provided in sec_1 b iv of the regulations the benefits attributable to the amounts transferred from plan y to plan y do not constitute an annual_benefit within the meaning of sec_415 of the code for purposes of determining limitations for defined benefit plans of course the benefit attributable to the transfer must be determined on the basis of reasonable actuarial assumptions sec_401 as such the transfer of assets from plan y to plan x is a transfer krkekreerererereereree peek ee ey tad os --- dollar_figuref wus - furthermore as provided under sec_1 b iv of the regulations the amounts transferred from plan y to plan x will not constitute an annual_addition within the meaning of sec_415 of the code for purposes of determining limitations for defined contribution plans in addition because the amounts transferred from plan y to plan x are amounts transferred from one qualified_plan to another and are not contributions to the plan no group b employee is making a contribution to purchase past_service_credit accordingly the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to such transferred amounts therefore with respect to ruling_request number three we conclude the amounts transferred from plan y to plan x shall not be treated for purposes of the limits on benefits_and_contributions under code sec_415 or sec_415 either as part of the annual benefits accrued under plan y or an annual_additions for the year of the transfer and further shall not be treated as employee contributions made to purchase permissive_service_credit that are subject_to the requirements and limitations of code sec_415 this ruling does not address the tax consequences of the aspects of the proposed merger agreement as it relates to certain inactive plan x and plan y members who may have opportunities before and or after the proposed merger to withdraw their member accounts from plan x and plan y before and subsequent to the proposed merger of plan y into plan x the ruling is specifically limited to the exclusion from income to those group b employees whose plan y benefits are transferred in the proposed trustee to trustee from plan y to plan x this ruling does not express an opinion that the proposed merger of plan y and plan x satisfies the requirements of code sec_414 nor what effect if any the proposed merger will have on the continued qualified status of plan x this ruling does not express an opinion as to the validity of the pick up of group b employee contributions to plan x subsequent to the merger of plan y into plan x nor is an opinion expressed as to the validity of the pick up arrangement in plan x this ruling is based on the assumption that plan x and plan y are qualified_plans as described in sec_401 and are governmental plans within the meaning of code sec_414 this ruling does not address the application of the proposed_regulations under sec_415 issued date to the transaction described above nor does it express an opinion as to whether benefits under plan x and plan y need to be aggregated under code sec_415 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney form on file in this office rerekkrerrkrereererekre if you have any questions concerning this ruling please contact erkekerreeererererrer ere eker er er eee of ‘t e_p ra t2 sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
